There is no error. If his Honor committed an error in admitting the declaration of Jones, it was remedied by his withdrawing it from the jury and excluding it from their consideration. The case of McAllister v. McAllister, 34 N.C. 184, settles this point. There the error alleged was in receiving the register's book in evidence instead of a certified copy of the registry. Ruffin, C. J., said: "If there had been error in admitting the register's book the defendant would have no cause of complaint, for the evidence was (567) clearly and promptly withdrawn from the jury as irrelevant, and the defendant suffered no prejudice from it. It is undoubtedly proper and in the power of the court to correct a slip by withdrawing improper evidence from the consideration of the jury, or by giving such explanations of an error as will prevent it from misleading a jury"; and the same learned Judge, in the case of S. v. May, 15 N.C. 328, said: "If improper evidence be received it may afterwards be pronounced incompetent, and the jury instructed not to receive it." To the same effect is S. v.Davis, 15 N.C. 612.
The improper evidence in this case was promptly withdrawn from the consideration of the jury before the case was submitted to them.
There is, therefore, no error. *Page 479 
Let this be certified to the criminal court of New Hanover County that the case may be proceeded with according to law.
No error.                                       Affirmed.
Cited: S. v. Eller, 104 N.C. 856; S. v. Crane, 110 N.C. 534, 535;Wilson v. Mfg. Co., 120 N.C. 95; S. v. Flemming, 130 N.C. 689; Gattisv. Kilgo, 131 N.C. 208; S. v. Martin, 173 N.C. 809; S. v. Stewart,189 N.C. 345; S. v. Newsom, 195 N.C. 557; Sentelle v. Board of Ed.,198 N.C. 392; S. v. Dills, 204 N.C. 35; Hagedorn v. Hagedorn, 211 N.C. 177.